TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-97-00295-CR






Raymond Cooper, Jr., Appellant



v.



The State of Texas, Appellee







FROM THE COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY


NO. 455705, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING







PER CURIAM

A jury found appellant guilty of driving while intoxicated.  Tex. Penal Code Ann. § 49.04
(West 1994 & Supp. 1998).  The county court at law assessed punishment at incarceration for 180 days
and a $300 fine.

There is no reporter's record.  Appellant was represented by appointed counsel at trial but
has retained counsel on appeal.  The clerk's record does not contain a request for a free record.  See Tex.
R. App. P. 20.2.  Appellant did not pay for the reporter's record.  In lieu of a brief, appellant's counsel
submitted a letter stating that appellant was determined to be no longer indigent following a hearing, that
appellant has abandoned the appeal, and that appellant's whereabouts are unknown.  Counsel states that
no error is reflected by the current record.

We have reviewed the clerk's record and find no fundamental error.  See Tex. R. App.
P. 37.3(c).  The judgment of conviction is affirmed.



Before Justices Powers, Aboussie and B. A. Smith

Affirmed

Filed:   December 4, 1997

Do Not Publish